Opinion filed August 5, 2021




                                        In The


        Eleventh Court of Appeals
                                     __________

                               No. 11-19-00252-CR
                                   __________

                      JAMES TONKOVICH, Appellant
                                           V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 35th District Court
                               Brown County, Texas
                         Trial Court Cause No. CR26116


                      MEMORAND UM OPI NI ON
      The State charged Appellant, James Tonkovich, with the offense of continuous
sexual abuse of a child. See TEX. PENAL CODE ANN. § 21.02 (West 2019). Appellant
waived his right to a jury trial, and after a bench trial, the trial court found Appellant
guilty of the lesser-included offense of aggravated sexual assault of a child and
assessed his punishment at imprisonment in the Institutional Division of the Texas
Department of Criminal Justice for thirty-five years. See id. § 22.021. In his sole
issue on appeal, Appellant contends that the trial court erred when it admitted
extraneous-offense evidence for which the State allegedly did not provide notice.
We affirm.
                               I. Factual Background
      The victim in this case is a female relative of Appellant; we will refer to her
in this opinion as “C.T.” Because Appellant does not challenge the sufficiency of
the evidence to support his conviction, we will limit our discussion of the facts to
those that are necessary to the disposition of this appeal.
      The indictment filed in this case alleged that Appellant had committed several
acts of sexual abuse against C.T. in Brown County, Texas. Prior to trial, the State
filed its notice of intent to offer evidence of Appellant’s prior convictions and other
extraneous offenses. The State’s notice expressed its intent to offer evidence of
Appellant’s “entire criminal history, extraneous offenses, or prior bad acts, served
via pretrial discovery, and/or otherwise available pursuant to open file policy of
State’s prosecutorial office.” The notice also listed Appellant’s prior convictions
from Utah and Montana and an instance in which he received deferred adjudication
for an offense that had been committed in Montana.
      At trial, the State proffered testimony from C.T. about instances in which
Appellant had sexually abused C.T. before they had resided in Brown County. These
prior instances of sexual abuse occurred in Montana, New Mexico, and Colorado.
Appellant’s trial counsel objected to the admission of this evidence and argued that
the State had not provided notice of its intention to offer these extraneous offenses
at trial and that, based on the indictment and the State’s notice of intent to offer
extraneous-offense evidence, “none of this information [was] out there.” The State
asserted that this extraneous-offense evidence was admissible as same-transaction
contextual evidence; therefore, notice was not required. The trial court admitted the
evidence but granted Appellant a running objection to the State’s proffer of any




                                           2
extraneous offense that had transpired outside of Brown County during the times
alleged in the indictment.
      After hearing C.T.’s testimony, the trial court ruled that the prior instances of
claimed sexual abuse that had occurred in Montana, New Mexico, and Colorado
constituted same-transaction contextual evidence because the evidence was
“essentially part and parcel” of the predicate offenses that were necessary to
establish the charged offense of continuous sexual abuse in Texas. Although the trial
court ultimately found that the State failed to prove the elements of continuous
sexual abuse for the time that had allegedly occurred within Texas, it did find that
the lesser-included offense of aggravated sexual assault of a child had been proven
beyond a reasonable doubt.
      Appellant’s sole issue provides that the trial court abused its discretion when
it admitted and considered the proffered extraneous-offense evidence, for which no
notice had been given by the State to Appellant or his trial counsel, because the
disputed evidence did not constitute same-transaction contextual evidence.
                                II. Standard of Review
      We review a trial court’s decision to admit or exclude extraneous-offense
evidence under an abuse of discretion standard. De La Paz v. State, 279 S.W.3d 336,
343 (Tex. Crim. App. 2009). We will not reverse a trial court’s decision to admit
evidence, and the trial court does not abuse its discretion, unless its decision lies
outside the zone of reasonable disagreement. Beham v. State, 559 S.W.3d 474, 478
(Tex. Crim. App. 2018); Taylor v. State, 268 S.W.3d 571, 579 (Tex. Crim. App.
2008). Furthermore, we will not disturb a trial court’s evidentiary ruling, even if the
trial court’s reasoning was flawed, if it is correct on any theory of law that reasonably
finds support in the record and is applicable to that ruling. Henley v. State, 493
S.W.3d 77, 93 (Tex. Crim. App. 2016); De La Paz, 279 S.W.3d at 344.




                                           3
                                      III. Analysis
      Rule 404(b) of the Texas Rules of Evidence provides that evidence of another
crime, wrong, or act committed by a person “is not admissible to prove a person’s
character in order to show that on a particular occasion the person acted in
accordance with the character.” TEX. R. EVID. 404(b)(1). However, extraneous-
offense evidence may be admissible for another purpose—“such as proving motive,
opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or
lack of accident”—or it may be admissible as same-transaction contextual evidence.
TEX. R. EVID. 404(b)(2); see Devoe v. State, 354 S.W.3d 457, 469 (Tex. Crim. App.
2011). In a criminal case, upon a timely request from the defendant, the State must
provide reasonable notice before trial of its intent to offer extraneous-offense
evidence—“other than that arising in the same transaction”—as part of its case-in-
chief. TEX. R. EVID. 404(b)(2).
      In this case, Appellant contends that C.T.’s testimony concerning Appellant’s
prior acts of sexual abuse against her did not constitute same-transaction contextual
evidence for which the State was exempt from the notice requirement under
Rule 404(b). The State maintains, and the trial court agreed, that the evidence of
Appellant’s ongoing pattern of sexual abuse against C.T. was necessary for the trial
court to fully understand the facts and circumstances of the charged offense of
continuous sexual abuse of a child.
      Other crimes, wrongs, or acts are considered to be same-transaction
contextual evidence when several crimes are so intermixed or connected with one
another that they form an indivisible criminal transaction, and “full proof by
testimony . . . of any one of them cannot be given without showing the others.”
Devoe, 354 S.W.3d at 469 (quoting Wyatt v. State, 23 S.W.3d 18, 25 (Tex. Crim. App.
2000)). Here, based on the record before us, we cannot conclude that the evidence
offered by the State, and admitted by the trial court, concerning Appellant’s history



                                           4
of sexual abuse against C.T. constituted same-transaction contextual evidence for
the charged offense.
      Appellant was charged by indictment with having committed the offense of
continuous sexual abuse of C.T. in Brown County. See PENAL § 21.02. Thus,
evidence that Appellant had committed prior acts of sexual abuse against C.T. in
Montana, New Mexico, and Colorado could not be used or relied upon by the State
to support a conviction for this offense under Section 21.02. See Lee v. State, 537
S.W.3d 924, 926–27 (Tex. Crim. App. 2017) (holding that defendant’s act of sexual
abuse that occurred in another state could not be considered as a predicate offense
in Texas for a conviction for continuous sexual abuse). Although its inability to
support a conviction as a predicate offense does not preclude the admission of
extraneous-offense evidence as same-transaction contextual evidence, full proof by
C.T.’s testimony about the instances of sexual abuse that Appellant had committed
against her in Texas could be given without the offer of evidence of the other, prior
instances of sexual abuse that had occurred outside the territorial jurisdiction of
Texas. See TEX. CODE CRIM. PROC. ANN. art. 38.07(a)–(b)(1) (West Supp. 2020).
      Nevertheless, based on the record before us, we hold that the State fulfilled its
notice obligation to Appellant for its use of the challenged extraneous-offense
evidence. Generally, the State’s “mere opening of its file containing an offense
report detailing extraneous evidence” does not satisfy Rule 404(b)’s requirement that
the State provide notice “of intent to introduce” such evidence. Buchanan v. State,
911 S.W.2d 11, 15 (Tex. Crim. App. 1995); see TEX. R. EVID. 404(b)(2); see also
McDonald v. State, 179 S.W.3d 571, 576 (Tex. Crim. App. 2005). Under certain
circumstances, however, witness statements that are produced shortly after a
defendant submits a timely request for notice that describe uncharged misconduct
can constitute reasonable notice under Rule 404(b). Hayden v. State, 66 S.W.3d 269,
272 (Tex. Crim. App. 2001) (holding that notice was sufficient where the defendant



                                          5
did not dispute actual notice of the uncharged misconduct through the produced
witness statements). But see McDonald, 179 S.W.3d at 577 (holding that witness
statement did not constitute reasonable notice where the State had submitted
documents that purported to consist of its notice of intent, upon which the defendant
was entitled to rely, and the defendant disputed actual notice of an act of uncharged
misconduct not contained in the State’s notice).
         Here, the State’s filed notice expressly informed Appellant of “its intent to
offer” evidence of Appellant’s “entire criminal history, extraneous offenses, or prior
bad acts” that were served during discovery or contained in the State’s file, to which
Appellant’s trial counsel had access. Among the documents produced by the State
to Appellant’s trial counsel in discovery were the offense report prepared by the
Brown County Sheriff’s Office, the offense report prepared by the Sitka Police
Department, and the forensic interview of C.T. taken by the Sitka Police Department.
The record shows that C.T.’s chronological account of Appellant’s history of sexual
abuse—which began in Billings, Montana, and ended in Brownwood, Texas—that
she testified to at trial was contained in these documents. Appellant’s trial counsel
thoroughly cross-examined C.T. at trial regarding the terminology that she used
during her forensic interview with respect to her account of an instance of abuse that
had occurred in New Mexico.           Therefore, because these acts of uncharged
misconduct were detailed within the produced discovery documents and C.T.’s
statements and were part of her chronological narrative of the sexual abuse leading
up to and including the predicate instances for the charged offense in Brown County,
we hold that the State’s filed notice sufficiently apprised Appellant and his trial
counsel of the State’s intention to offer as evidence at trial these prior acts of sexual
abuse.
         Furthermore, we note that the notice requirement serves to avoid unfair
surprise to the defendant by enabling him to prepare to address the extraneous-



                                           6
offense evidence that is offered. Hernandez v. State, 176 S.W.3d 821, 825 (Tex.
Crim. App. 2005) (citing Roethel v. State, 80 S.W.3d 276, 282 (Tex. App.—Austin
2002)). Based on the record before us, we cannot say that Appellant suffered any
unfair surprise by the introduction of this evidence at trial. Accordingly, we overrule
Appellant’s sole issue on appeal.
                               IV. This Court’s Ruling
      We affirm the judgment of the trial court.




                                               W. STACY TROTTER
                                               JUSTICE
August 5, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          7